 

 

 

: (e
IN THE UNITED STATES DISTRICT CO iva
FOR THE DISTRICT OF DELAWARE

i
AFL

cen oe

 

 

 

 

 

 

 

 

 

 

 

 

SIMON TUSHA,
J.T.
Plaintiff,
Vv Civil No. 1:21-cv-00494-RGA

PEDIATRIC ASSOCIATES, P.A.,
ANN M. MASCIANTONIO, M.D.,
Defendants.
Response to Defendant's Reply Brief

Plaintiff, Simon Tusha, pro se, hereby submits his Reply to defendant's Brief
in further support of their motion to dismiss. Plaintiff respectfully disagrees with
Defendant's contentions in all respects and for the reasons that follow, request
their motion to dismiss be denied.

1. First and foremost, Plaintiff did not, and does not now, concede that J.T.'s
claims should be dismissed at all, nor does the Plaintiff even suggest this. Plaintiff
simply conceded that the state of law as to the issue does in fact, require that
Plaintiff obtain counsel to proceed on his claims that involve J.T.. This does not in
any way suggest, or even imply, that Plaintiff conceded any issue relevant to

proceeding with the claims set forth in the Complaint. To the contrary, Plaintiff

simply requested leave so that he can retain counsel. Nothing present here or in

 

 
Plaintiff's pleadings represent a concession upon which defendant's seek this
Court to dismiss the case. Plaintiff reiterates his request for leave to obtain
counsel.

2. Defendants again argue that Jennifer Latham is an indispensable party to
this litigation adding a litany of conclusory allegations as to Latham's conduct. It is
difficult to imagine how Latham could lose her employment by engaging with her
boss in any conduct that is alleged in the complaint. In fact, the stance taken here
suggests that perhaps Latham is worried that unlawful conduct on her part may
somehow be fleshed out during the litigation. That hardly makes her an
indispensable party. The defendant's argument is not only disingenuous, but the
real purpose of the defendant's here is to attempt to strip the Court of diversity
jurisdiction advancing what they know is a frivolous argument. First, the Rules of
Civil Procedure and the relevant case law do NOT support these contentions. The
Third Circuit Court of Appeals in McArthur v Rosenbaum Co. of Pittsburgh, 180
F.2d 617 (3rd Cir. 1950) succinctly {2010 U.S. Dist. LEXIS 14} described Rule 19's
application in this fashion:

The two tests, therefore, as to what constitutes an indispensable party are:
(1) Is the interest of the alleged indispensable party

such as will be "directly affected legally by the
adjudication"

 
(2) Will the failure to join the alleged indispensable

party be inconsistent with equity and good

conscience? 180 F.3d at 621-622.
Jennifer Latham cannot be said to be "directly affected legally" by any
adjudication of this Court relevant to defendants Pediatric Associates and Dr. Ann
Masciantonio. A judgment against those defendants for the conduct alleged
affects only those defendants, not Jennifer Latham. The defendant's counsel, who
does not represent Jennifer Latham, has no basis in fact to make this argument
and they do so, as stated, only to attempt to strip the Court of diversity
jurisdiction which is not consistent with equity or good conscience. The
defendant's argument fails right here, and the inquiry should end right here.

3. Further problematic with the defendant's arguments, nothing set forth in
Plaintiff's lawsuit will "pose substantial risk" to either defendant of incurring
inconsistent obligations by any adjudication, thus it is impossible that Jennifer
Latham can meet the criteria to be considered an "indispensable party" to this
litigation. Further, complete relief is not in any way hampered absent Latham
being joined as a party. Completeness in terms of relief, is determined on the

basis of those who are already parties, and not as between a party and the absent

person whose joinder is sought. See Sindia Expedition, inc., v Wrecked &

 
Abandoned Vessel, Known as the Sindia, 895 F.2d 116, 121 (3rd Cir. 1990).
Neither Pediatric Associates, Ann Masciantonio, M.D., or the Plaintiffs, will be
unable to obtain complete relief absent Jennifer Latham being joined as a party,
thus again, the defendant's argument fails this test as well.

4. Equally relevant, as the Third Circuit found in Sindia supra, "Subdivision

protect its interest...by voluntarily appearing and asserting its rights”.

In this case, Jennifer Latham can certainly appear as a witness and testify as to
any issue she chooses. However, at this point, Plaintiff's object to the defendant's
counsel making arguments on behalf of Jennifer Latham absent entering an
appearance on her behalf with this Court. As stated, Latham is not an
indispensable party for the reasons set forth and Latham is not represented by
any counsel in this litigation, thus the arguments by defense counsel, appear to be
focused as stated on stripping this Court of diversity jurisdiction, not based on any
interest of Jennifer Latham which simply does not exist. It is worthy of note
however, that if Jennifer Latham has concerns as to her conduct while employed
by the defendants, that conduct is subject to review of her employer absent any
adjudication on any matter before this Court and Latham is subject to whatever

consequence exists, if any, for her conduct related to her employment without

 
regard to this litigation. Again, to the extent Latham falsified medical records, she
can certainly appear and testify as to what she knows and what she did, thereby,
protecting whatever interest she claims may exist in the matter. Plaintiffs deny
that Latham is an indispensable party at all, and reiterate that she is a Plaintiff
witness, a hostile witness at that, and that the law does not permit Latham to be
deemed an indispensable party for the reasons stated.

5. Defendant's arguments with respect to the Rooker-Feldman doctrine are
without merit and should be denied. As well, their argument with respect to
subject matter jurisdiction. It is believed and asserted that the Court need not
reach subject matter jurisdiction because it has diversity jurisdiction for the
reasons stated. But even if so, the Plaintiff did not and does not now, state that
any violation by defendant Masciantonio of 21 U.S.C. ss 841, (not 24 U.S.C. as
stated by the defendants) is a "cause of action" as the defendants misrepresent.
The relevance to the criminal statute is set forth in a foot note describing that
Physicians are generally exempt from those laws unless they violate the statute. It
is also stated that Plaintiff does not rely on those statutes to bring the action.
However, since those statutes were in fact violated by Masciantonio, it is believed
and asserted that the Court would have personal jurisdiction over Masciantonio

and Pediatric Associates as well as subject matter jurisdiction over the lawsuit

 

 
based upon violation of the federal statute, but that does not mean and is not
intended to mean that such a violation is a cause of action.

6. The defendants seek this Court to buy into another talismanic illusion
that all the claims in the lawsuit are inextricably intertwined with the parties prior
litigation in state Court. Thus, the Rooker-Feldman doctrine precludes all of the
claims. Again, the defendants simply seek the Court to dismiss the lawsuit based
upon yet another linguistic dance. There are no issues inextricable intertwined
here. As the Court has been made aware, J.T. has filed her own motion in the
state court requesting a change of custody. J.T. has also filed her own motion in
the state court as Intervenor in the custody matter. J.T. now can assert her own
claims in the litigation which do not intersect here. There are no claims in the
state court regarding the intentional drugging of J.T. by the defendants. There are
no claims in state court with respect to falsification of medical charts, that claim
here, involves the state court being deceived, not its judgment on any matter.
That being said, the Rooker-Feldman doctrine is just another facade the
defendants seek to add to its house of cards defense and should be rejected by
this Court.

7, The defendants continue to argue that the pleading is deficient. Plaintiff

disagrees and reiterates that should the Court find the pleading deficient. The

 
Court must allow for a curative action to be taken. Here, Plaintiff would request
leave to amend upon retention of counsel. With respect to the defendant's clever
attempt to hide behind statutes of limitations, this effort is equally futile because
most of the conduct at issue involves the drugging of J.T. absent justifiable
medical necessity. Second, there is no medical doctor on this earth, who will
testify that an intravenous MORPHINE drip given to a minor child for a headache
was necessary or appropriate. Likewise, OXYCODONE for a menstrual cycle when
aspirin and Midol would have been proper and appropriate. The defendants
argue that Ms. Harp is not qualified to give opinions in this matter when in fact,
her resume and education show otherwise. Ms. Harp conducts investigations into
physicians’ practices to insure they comply with laws and regulations. She can
certainly testify to what laws and regulations the defendants have not followed
and explain how those failures harmed the Plaintiffs. Likewise, Dr. Conway can
certainly testify as to the use of psychotropic drugs in a child, and she has specific
training in psychiatry. Nonetheless, should the Court determine that a
pediatrician is required, Plaintiff will obtain one upon order of the Court.

8. Finally, Plaintiff has stated that he did not and does not now seek to
proceed in forma pauperous. Plaintiff is not destitute. Plaintiff has stated and

states again, that he believes that whether or not the Court appoints a guardian

 

 
“Simon Tusha, pro se

ad litem to represent the interests of J.T., that decision remains the sole
discretion of this Court, not the defendants. Should the Court decline to appoint
such a guardian, Plaintiff will hire counsel and proceed with this action.

For all the reasons stated, Plaintiff respectfully requests this Honorable
Court to DENY the defendant's motion to dismiss and reject all its arguments

seeking dismissal with prejudice.

Respectfully submitted,

  
    

 

 

1060 Hidden Moss Drive
Cockeysville, Maryland 21030

 

 
CERTIFICATE OF SERVICE
|, Simon Tusha, hereby certify that | have placed a true and correct copy of
this document in the U.S. Mail, postage pre-paid, to be served upon the following

parties listed below:

ECKERT SEAMANS CHERIN & MORRIS JAMES LLP

MELLOTT, LLC Joshua H. Meyeroff (#5040)
Colleen D. Shields, Esq. (No. 3138) Phillip M. Casale (#5727)
Alexandra D. Rogin, Esq. (No. 6197) 500 Delaware Avenue, Suite 1500
222 Delaware Avenue, 7th Floor P.O. Box 2306

Wilmington, DE 19801 Wilmington, DE 19899-2306
Telephone: (302) 574-7400 (302) 888-6901

Fax: (302) 574-7401 Attorneys for Defendant

Counsel for Defendants Ann M. Masciantonio, M.D

  

 

Aimon Tusha Pro Se

   

 
 

   

 

Bad bosch,

 

 

 

 

18
Wilmington DE 19801-3619

FLA

   
   

 

g
5
3
— ® Bi
Ba Retal WORITY! :
, a
pa uspostage pap [VATE | From | i
ees $7.95 es sven he i
" 7-14 4 ' ay
7 rasta strictions app! v 60 H ‘ a ew) Noss c. i
j PRIORITY MAIL 3-DAY® vot cy | Be
m USPS 1 ral destinationsle=— 3 Key Sut ] le Wo. CIOS. a 3
a Limitec 0 Lb 2.90 O2 i -Qyehe. g
@ When t 1006 |quired. ! a Wy a
sineurance! EXPECTED DELIVERY DAY: 07/16/21 sns see the é ai
Domestic \ ae /
** See Inter tations of coverage. a ‘fe
i} SHIP To: - °
TO: enero : ‘
844 N KING ST 4 SZ
win * dhe C | er IK .

 

 

USPS TRACKING® #

IAI

9505 5156 0313 1199 7848 97

ONE RA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

TRA

 

 

ISTRICT OF

(Om

| ua, Vso J
oe: blSTAIET cot i

DE Fice &
Ub. +$ S totes Distnet Cour

ma

ELAWARE

 

 

dule free Package Pickup,
scan the QR code.

 

 

“OM

PS00001000014

 

   

EP14F May 2020
OD: 12 1/2 x9 1/2

 

 

USPS,COM/PICKUP

BYY North Kay St
Uo (e
Welauy tow YE 19 BOl- 387:

_

<s

This packaging Is the property of the U.S. Postal Service® and is provided solely for

 

 
